Field, J.
The Pub. Sts. c. 22, § 14, provide that “ the commissioners and special commissioners of the several counties *61shall receive from the respective county treasuries, in full payment for all their services and travel, the following annual salaries .... to be divided among the county commissioners in proportion to the services rendered, the travel performed, and the expenses incurred by each ; and no other or additional compensation shall be paid to them for any service performed by them for their respective counties.” By the Rev. Sts. o. 84, § 4, they were to be paid one dollar for every ten miles travelled, and three dollars a day “for the time employed in discharging the duties of their office.” By the St. of 1859, c. 163, § 1, they were to be paid, “ out of the treasury of each county, a fixed annual salary, which shall be in full payment for all services rendered, and travel performed by them in discharge of their duties in their respective counties.” See also Gen. Sts. c. 17, § 29; St. 1860, c. 185, § 1. The St. of 1864, e. 280, § 1, provided that “ the salaries provided for the county commissioners of the several counties, by chapter one hundred and eighty-five of the acts of the year eighteen hundred and sixty, shall hereafter be taken to be in full payment for all ser vices rendered, travel performed, and expenses incurred,” &c.; “ and no other or additional compensation shall be paid them, for any service performed by them for their respective counties.” The St. of 1867, c. 340, provided that “the commissioners and special commissioners of the several counties of the Commonwealth shall receive,” &c., “ in full payment for all their services and travel payable as now provided by law, the following annual salaries,” &c. See Sts. 1871, c. 236; 1872, c. 151; 1879, c. 295.
We think these statutes and the Public Statutes mean that the annual salaries shall be in full payment for all their services and travel as county commissioners; and that no other compensation for such services and travel shall be paid to them.
The county commissioners provide a house or houses of correction for the counties, Pub. Sts. c. 220, § 7, and suitable materials and implements, and establish needful rules, § 11; and examine all accounts of the master “ relating to the earnings of the prisoners and all expenses of the institution,” &c. § 12. They may make contracts for work to be done, or for letting out to hire the prisoners. §§ 13,14. The sheriff, except in the county of Suffolk, has “ the custody, rule, and charge ” of the house of *62correction and of all prisoners therein, “ and shall keep the same by himself, or by his deputy as jailer, master, or keeper, for whom he shall be responsible.” §§ 23, 33. The county commissioners, “ without extra charge or commission to themselves or to any other person,” procure the necessary supplies for the house of correction. § 53. The charges and expenses, &c. “ shall be paid from the county treasury, the accounts of the keeper or master being first settled and allowed by the commissioners,” &c. § 54. By § 56, it is provided that “ each master or keeper shall cause the articles manufactured by the prisoners in his custody, or the produce of their labor, to be disposed of to the best advantage, and under the direction of said commissioners, .... shall cause accounts to be kept of the proceeds thereof, and shall present such accounts to them for settlement semiannually,” &c. “ He shall pay into the treasury .... the amount of sales and other proceeds of the labor and earnings of the prisoners in his custody, or the balance thereof.” These provisions are derived from the St. of 1834, e. 151, § 18.
The general scheme is, that the sheriff, by his deputy as master, shall be responsible for the safe keeping of the prisoners, and that the county commissioners shall furnish the necessary supplies, material, and implements, establish rules for employing, reforming, governing, and punishing the prisoners, make contracts for the work of the prisoners, and settle the accounts of the master. But it is the duty of the master to dispose of the articles manufactured to the best advantage, .and in this the statutes do not make the master the agent or servant of the commissioners. The commissioners do not appoint him, and they cannot remove him, although they may ask the Superior Court to remove him; Pub. Sts. c. 220, § 24; and we cannot see that it is any part of the duty of the commissioners to make sales of the articles produced by the labor of the prisoners. The necessary and reasonable expenses of making such sales should, of course, be allowed the master. The defendant, therefore, in making the sales, was not acting as county commissioner; and whatever may be the propriety of forbidding by law any such employment of a commissioner by the master, a majority of the court think it is not forbidden by existing statutes.

Judgment affirmed. ,